DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the Request for Continued Examination filed on 2/07/2022.
Status of Claims
Claims 2-19 and 29 are pending in this Office Action.

Continued Examination Under 37 CFR 1.114 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/07/2022 has been entered.
Response to Arguments
Applicant’s arguments filed in the amendment filed 2/07/2022 respect to amended claims 2, 11 and 29 have been fully considered but are moot in view of new grounds of rejection necessitated by applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-5, 7-14, 16-19 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morse et al. (US 2008/0200161 – Ids) “Morse”, in view of Omi et al. (US 2008/0071764) “Omi”, in view of Challener et al. 
(US 2005/0192814) “Challener”, and further in view of Dunn (US 5,945,987).
Regarding Claim 2; Morse discloses a method of operating a server device comprising:
receiving, from a mobile device, content preference information of a user of the mobile device (Morse: Abs. – based on the mobile user profile information, content related to previously requested content is provided to the mobile terminal upon a trigger that is related to the requested content. The trigger event may include the mobile terminal returning to a location from which certain content was previously requested. The non-requested content may further be based on a related general user profile that indicates usage of an alternate electronic device to access content through the portal); 
determining predicted content for the user from the content preference information; (Morse: Fig. 6; paragraph [0052] – predicting content based on information in the user’s profiles step 154), 
(Omi: paragraphs [0038-0040] – normal distribution curve of the data item). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the invention of Morse to include the feature of Omi. One would have been motivated to make this modification because Omi provides techniques performing feature similarity mapping including position of the data in a feature similarity matrix, the position of data corresponding to one or more items having one or more features similar to one or more of the plurality of features of the item to improve searching techniques and recommendation services as taught by Omi.
Morse discloses prefetching the predicted content such that the predicted content is available for immediate transfer to the mobile device (Morse: Fig. 6; paragraph [0052] – the prefetched content is cached at an operation 158. The cached content may be stored on servers of the portal service, of the communication carrier, of service providers, and/or on the mobile device. For example, prefetched sports news could be cached for faster access if/when the user requests the news);
Morse and Omi do not explicitly disclose determining non-useful content and removing the non-useful content from the predicted content. However, Challener discloses disclose determining non-useful content and removing the non-useful content from the predicted content (Challener: Fig. 4; paragraphs [0018, 0029] – a process for selecting content based on predictor users and broadcasting it to addresses of an audience to develop a library of content on clients of audience users. The content is preferably processed by a filtering system 402 to remove content that is irrelevant for user specific reasons. A pre-cache filter 414, for example, might remove information outside the users expertise and a post-cache filter 416 might remove content that is too old). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the invention of Morse and Omi to include the feature of Challener. One would have been motivated to make this modification because Challener provides filtering unrelated contents based on user preferences as taught by Challener.
Morse, Omi and Challener do not explicitly disclose transferring a portion of the predicted content to the mobile device prior to the predicted content being selected by the user. However, Dunn discloses transferring a portion of the predicted content to the mobile device prior to the predicted content being selected by the user (Dunn: Abs. – the previews or trailers “clips of the movies, videos etc..” for the set of programs are transferred and displayed to the users; Fig. 3 – users can preview video trailer which can be order or add to the saved list). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the invention of Morse, Omi and Challener to include the feature of Dunn. One would have been motivated to make this modification because it provides to the users to preview the contents which have been delivered to the users based on user preferences before ordering the contents as taught by Dunn.
Dunn further discloses in response to a selection of the predicted content by the user, transferring a remaining portion of the predicted content to the mobile device (Dunn: Fig. 3 – when user click on order; Fig. 13 – after ordering, the system retrieves, transmits and display full length video content program).
Regarding Claim 3; Morse discloses wherein the content preference information comprises a content access history of the user of the mobile device (Morse: paragraph [0050] – history information store in user profile).  
Regarding Claim 4; Morse discloses wherein determining predicted content further includes identifying a trend based on the content access history (Morse: paragraph [0045]).  
Regarding Claim 5; Morse discloses wherein the content preference information comprises a user profile stored on the mobile device (Morse: paragraph [0050] – history information store in user profile).  
  Regarding Claim 7; Morse discloses wherein the user profile includes technical capabilities of the mobile device (Morse: paragraphs [0042-0043] – mobile user profile).  
Regarding Claim 8; Morse discloses wherein the user profile includes the user's search history (Morse: paragraph [0051]).  
Regarding Claim 9; Morse discloses wherein the portion of the predicted content is a beginning portion of the content (Fig. 6; paragraph [0050] – add link to the mobile user’s browser bookmark).  
Regarding Claim 10; Dunn discloses wherein the portion of the predicted content is in a format capable of immediate playback on the mobile device (Dunn: Fig. 4 – preview video trailer; Fig 12 – display preview video trailer).
Regarding claims 11-14, 16-19 and 29, note the rejection of claims 2-5 and 7-10. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claims 6 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morse et al. (US 2008/0200161 – Applicant’s Ids) “Morse”, in view of Omi et al. (US 2008/0071764) “Omi”, in view of Challener et al. 
(US 2005/0192814) “Challener”, in view of Dunn (US 5,945,987), and further in view of Maharajh et al. (US 2008/0207182 - Ids) “Maharajh”. 
Regarding Claim 6; Morse, Omi, Challener and Dunn do not explicitly disclose wherein the user profile includes user-selected preferences. However, Maharajh discloses the user profile includes user-selected preferences (Maharajh: paragraphs [0097,0100] – user preferences). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the invention of Morse, Challener and Dunn to include the feature of Mahajah. One would have been motivated to make this modification because it provides to the users the predict contents based on user definable criteria as taught by Maharajh.
Regarding claim 15; note the rejection of claims 6. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423.  The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thuy (Tiffany) Bui/ 
Examiner, Art Unit 2153/
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153